                                                               ~r"
 1
                                                                              ~~
 2
                                                                         t"~2 ~~
 3
 4
 5
 6
 7
 8
 9
                                UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
12
13
14
15 UNITED STATES OF AMERICA,
                                                  2~, ~ a- c R- oo Z`~!o -t s~
16                 Plaintiff,                  ORDER OF DETENTION AFTER
                                               HEARING(Fed.R.Crim.P. 32.1(a)(6)
17            v.                               Allegations of Violations ofProbation
                                               Supervised Release)
18                                             Conditions of Release)
19
          p E .11'~ll~ N ~. ~I~~ t
20
            On arrest warrant issued by a United States District Court involving alleged
21
     violations of conditions of probation or Supervised Release,
22
            The court finds no condition or combination of conditions that will
23
     reasonably assure:
24
           (A) (c/S        the appearance of defendant as required; and/or
25
           (B) (~          the safety of any person or the community.
26
     //
27
     //
28
 1              The court concludes:
 2 A.    (~     Defendant poses a risk to the safety ofother persons or the community
 3              because defendant has not demonstrated by clear and convincing
 4             evidence that:
 5                ~       no ~         u          ~,c     -~      c ~- ~~ i~
 6                         m       ~              U

 7

 8
 9
10 (B) (✓~ Defendant is a flight risk because defendant has not shown by clear
11             and convincing evidence that:
12                 ~ ~S    nod-     cam. ~~la~~       r'~~k ~   row ~,.o~ p~~art~_
13                    r
14
15
16
17       IT IS ORDERED that defendant be detained.
18
19 DATED:3 ~          ~~G
20
21
22
23
                                                TATES MAGISTRATE JUDGE
24
25
26
27
28
                                           ~a
